DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 3-13 are pending in this instant application. Claims 1, 3, 12 and 13 have been amended. Claim 2 is cancelled. Pursuant to the amendments made the 35 USC § 112 (b) rejection is hereby withdrawn.

Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive. Applicant primarily argues that a skilled artisan would not be motivated to modify the system of Benthin (U.S. 2019/0318445) using the teachings of Lapidous (U.S. 6,172,684). Applicant asserts, 
As an initial matter, Applicant submits that a skilled artisan would not be motivated to modify the system of Benthin (U.S. 2019/0318445), which relates to BVHs, using the teachings of Lapidous (U.S. 6,172,684), which relates to an entirely disparate topic not involving BVHs at all. Indeed, even if a skilled artisan working in the field of BVH system were to review Lapidous (U.S. 6,172,684), he or she would have no expectation that the feature upon which the Examiner's analysis relies would be compatible in the disclosed system of Benthin. The fact that a particular methodology for representing data can be found in a completely unrelated context is not sufficient to rise to the level of suggesting that its incorporation into the system of Benthin would be obvious. 

Indeed, Lapidous relates to the generation of a display list, which is used at a different point in the rendering process (in that it stores data regarding primitives to be rendered, and is not related to a storage scheme, such as a BVH).

Lapidous therefore relates to an entirely different context and use, which falls far away from the level necessary to actually suggest to a skilled artisan to modify a BVH system to incorporate same in some compatible way. 

Moreover, the Examiner premises his rejection on the erroneous conclusion that a skilled artisan would be motivated to modify the system of Benthin using the teachings of Lapidous because adding such data would "increase the efficiency" of the storage of the BVH. Applicant submits, that the opposite is true, i.e., that there would be no such motivation because the combination would result in no such advantage. Instead, the combination would result in the need to store more data. This is exactly opposite to what Benthin promotes at paragraph [0243], which is that the amount of primitive and associated data should be reduced to reduce memory consumption. 

Consequently, the correct conclusion regarding the application of Benthin and Lapidous to this case is that not only would the combination not be considered by the skilled person due to differing implementations, but also that it would be directly contradictory to the teaching of Benthin and would actually worsen the storage efficiency rather than improve it. 

Examiner respectfully disagrees with Applicant’s arguments and conclusions drawn therefrom. 
In response to applicant's argument that Benthin and Lapidous are mutually non-analogous arts, and thus an artisan would not be motivated to combine the reference, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, first and foremost Benthin and Lapidous are not fully non-analogous to one another. E.g. Lapidous, relates to computer graphics, and more specifically, to storing display lists of three-dimensional primitives (Col. 1, lines 5-9). Benthin is also directed towards computer graphics systems (¶0002), although Benthin particularly focuses on compressing leaf nodes of a bounding volume hierarchy (BVH). 
Furthermore, when the claim limitation in question is critically read (wherein the locations of triangles within the BVH are indicated by an index identifying a first vertex of a triangle and a respective offset for each other vertex in the triangle), one can easily see that – “the triangles are already located within the BVH”, and triangle location indicated by an index identifying a first vertex of a triangle and a respective offset for each other vertex in the triangle – has nothing to do with the BVH. In other words, the encoding of the vertex locations of the triangle is not at all affected by the attributes of BVH, since, as the claim is recited, the triangles are already located within the BVH. And since Benthin alone discloses that triangle primitive are located within a BVH (e.g. see fig. 16a), a second level encoding of the vertices of the triangle primitives (e.g. O1-O8 of fig. 16a) that are already inscribed within the respective BVH using another reference (e.g. Lapidous) is fully legal and consistent according to guidelines provided by court in case of In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).
Also, Applicant argues that, the combination of Benthin and Lapidous would Instead, the combination would result in the need to store more data –  in light of Benthin’s teaching of ¶0243. Examiner disagrees. According to ¶0243, single instance storage of primitives is indicated, which are referenced by a QBVH8NodeLeaf node share common properties/features such as objectID, one or more vertices’. However, in case where primitives within the BVH does not share common properties, must be stored more than once, as directed by primitive attribute. . 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
 	Claim 1, 3-4, 6, 8-13 is rejected under 35 U.S.C. 103 as being unpatentable over Benthin et al. (2019/0318445, hereinafter Benthin) in view of Lapidous (US 6,172,684).
           
Regarding claim 1, Benthin discloses an image generation system (fig. 1, system 100 e.g.) comprising:
a bounding volume hierarchy (figs. 15, 16a, b, 26), BVH, storage unit operable to store a BVH comprising a hierarchical structure of a plurality of triangles describing a virtual scene BVH 1602 comprising a hierarchical structure of a plurality of triangles O1-O8, describing a virtual scene 1600; title, abstract, ¶0003, ¶0056, ¶0111, ¶0157-0158, ¶0164-¶0168, figs. 15, 16a,b, 26);
a BVH position buffer operable to store data for identifying the location of one or more triangles within the BVH (index of child nodes including one bit to indicate the leaf node – ¶0157-0158, ¶0172; The indices identify the location of geometric triangle primitives O1-O8 within hierarchy – ¶0164-0168, figs. 16a-b. To perform the ray-box intersection test using a graphics processor, the graphics processor is configured to store an acceleration data structure that defines, at the least, each bounding box to be tested – ¶0169.
In one embodiment, when compressing only the leaf layer of the BVH8 nodes into QBVH8 nodes, all children pointers of the 8 children 2701-2708 will only refer to leaf primitive data. In one implementation, this fact is exploited by storing all referenced primitive data directly after the QBVH8 node 2700B itself, as illustrated in FIG. 27 – ¶0231
Also see ¶0212, ¶0234, 0237, 0243-0244, ¶0251-0258); 
a fetch shader (vertex Commands and associated parameters that are passed to the graphics processor via the 3D primitive 932 command are forwarded to the vertex fetch function in the graphics pipeline. The vertex fetch function uses the 3D primitive 932 command data to generate vertex data structures. x fetcher 805, ¶0105, fig. 8 – ¶0125) operable to identify vertex indices for use in rendering images (leaf data reconstruction followed by pay-primitive intersections –¶0233, stored vertex indices – ¶0234, 255, 0257. Also see ¶0125), to obtain one or more triangles within the BVH corresponding to those vertex indices (vertex Commands and associated parameters that are passed to the graphics processor via the 3D primitive 932 command are forwarded to the vertex fetch function in the graphics pipeline. The vertex fetch function uses the 3D primitive 932 command data to generate vertex data structures. x fetcher 805, ¶0105, fig. 8 – ¶0125. Also, ray primitive intersection discloses inherently retrieval of triangles whose vertex indices and comprised in leaf node – ¶0232-0234), and to provide vertex data corresponding to those triangles to a vertex shader operable to perform a vertex shading process (In some embodiments, 3D primitive 932 command is used to perform vertex operations on 3D primitives via vertex shaders. To process vertex shaders, 3D pipeline 922 dispatches shader execution threads to graphics processor execution units –¶0105, 0108, 0111, 0125, 0146-0147, 0181, figs. 8).
In ¶0162 Benthin discloses, ‘to reduce memory requirements, N child bounding boxes of an N-wide BVH node are encoded relative to the merged box of all children by storing the parent bounding box with absolute coordinates and full (e.g., floating point) precision, while the child bounding boxes are stored relative to the parent bounding box with lower precision.’ In ¶0161, Benthin discloses one of the core motivations of the invention, i.e. fulfilling the goal of memory size requirement, when he discloses, ‘for using a bounding volume hierarchy (BVH), the BVH data may be stored in a compressed format. For example, each AABB can be stored in a hierarchically compressed format relative the parent of the AABB.’
Thus, Benthin discloses basic framework and motivation for compressed encoding of the BVH, thus naming the modified BVH as Compressed-Leaf BVH (CLBVH, see ¶0234).
However, an explicit mention of the limitation, wherein the locations of triangles within the BVH are indicated by an index identifying a first vertex of a triangle and a respective offset for each other vertex in the triangle, is not found in Benthin.
Col. 5, lines 20-38, fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify the invention of Benthin with the teaching of Lapidous of encoding the vertices of a triangular primitive using absolute and offset indexing, to obtain, wherein the locations of triangles within the BVH are indicated by an index identifying a first vertex of a triangle and a respective offset for each other vertex in the triangle, because, the scheme allows compressed data structure for BVH storage of Benthin, making it more efficient.

Regarding claim 3, Benthin in view of Lapidous discloses the image generation system of claim 1, wherein the locations of triangles within the BVH are indicated by an index, that identifies a first vertex in a triangle, and a bit value (Lapidous: Col. 5, lines 20-38, fig. 4).

Regarding claim 4, Benthin in view of Lapidous discloses the image generation system of claim 1, comprising a vertex shader operable to perform the vertex shading process using data obtained from the fetch shader (¶0105, 0108, 0111, 0125, 0146-0147, 0181).

Regarding claim 6, Benthin in view of Lapidous discloses the image generation system of claim 1, wherein the fetch shader is operable to perform a transform on the obtained location information for the one or more triangles (fetch shader 805 is operable to perform a transform on the obtained location information for the one or more triangles through vertex shader 807 – ¶0105, 0125, fig. 8).

Regarding claim 8, Benthin in view of Lapidous discloses the image generation system of claim 1, comprising an index buffer operable to store data identifying vertex indices for use in rendering images (vertex indices stored into the memory, constituting implicit an index buffer as claimed in ¶0124, ¶0125, ¶0219, ¶0234, 0242-0243, ¶0255 – 0257. Also see Lapidous, Col. 5, lines 21-38).

Regarding claim 9, Benthin in view of Lapidous discloses the image generation system of claim 8, comprising a vertex buffer operable to store attribute data for one or more vertices (vertex element state is understood as comprising attribute data for one or more vertices in the vertex buffer –¶0124. Also see ¶0147).

Regarding claim 10, Benthin in view of Lapidous discloses the image generation system of claim 1, wherein the BVH comprises attribute data for the triangles (vertex indices and properties like object ID are attribute data for the triangles – ¶0234).

Regarding claim 11, Benthin in view of Lapidous discloses the image generation system of claim 1, wherein the fetch shader is operable to obtain attribute data, and wherein the obtained attribute data is used to perform the vertex shading process (the fetch shader is operable to obtain attribute data to perform the vertex shading process, ¶0105).

Regarding method claim(s) 12, although wording is different, the material is considered substantively equivalent to the system claim(s) 1 as described above.

Regarding claim 13, Benthin in view of Lapidous discloses a non-transitory machine-readable storage medium which stores computer software which, when executed by a computer, causes the computer to perform a method (¶0136, ¶0294, claim 21 and dependents) comprising the steps of: storing a bounding volume hierarchy, BVH, comprising a hierarchical structure of a plurality of triangles describing a virtual scene; storing data for identifying the location of one or more triangles within the BVH; identifying vertex indices for use in rendering images; obtaining one or more triangles within the BVH corresponding to those vertex indices; and providing vertex data corresponding to those triangles to a vertex shader operable to perform a vertex shading process (see substantively equivalent method claim 12 rejection above).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Benthin in view of Cornell (US 2015/0054841).
 
Regarding claim 5, Benthin in view of Lapidous discloses the image generation system of claim 1, except, wherein the vertex shading process comprises one or more of the following: modifying a position of a vertex; modifying a colour of a vertex; modifying an orientation of a vertex; and converting a three-dimensional vertex location into a two-dimensional screen position.
However, operation described to be carried out by a vertex shader in claim 5 is well known in the art. E.g. Cornell discloses modifications of a vertex position, color, orientation and (¶0005-0006), by a vertex shader. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Benthin with the teaching of Cornell such that vertex shader 807 (see fig. 8) of Benthin carries out modification of vertex attributes, to obtain, wherein the vertex shading process comprises one or more of the following: modifying a position of a vertex; modifying a colour of a vertex; modifying an orientation of a vertex; and converting a three-dimensional vertex location into a two-dimensional screen position, because these operations are well known operations carried out by a vertex shader yielding predictable results.
 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Benthin in view of Martin et al. (US 2018/0082399, hereinafter Martin).
 
Regarding claim 7, Benthin in view of Lapidous discloses the image generation system of claim 6, wherein the fetch shader is operable to perform a transform to convert the obtained location coordinate information (fetch shader 805 performs transform to convert the obtained location coordinate information using vertex shader – ¶0105, 0125).
 	Benthin is not found disclosing explicitly that the transformation converts the coordinates into coordinates in object space.
However, Martin discloses that the vertex shader transforms fetched vertices into model view space, understood as object space (¶0052).
.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NURUN N FLORA whose telephone number is (571)272-5742. The examiner can normally be reached M-F 9:30 am -5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NURUN N FLORA/Primary Examiner, Art Unit 2619